     Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 1 of 61


                                                                      U.S. O!STR:cr COT'-:
                                                                    ·DISTRICT OF ,-Ef-<,.L ,. '.
                                                                                    1

                                                                             FILED "·"
                     UNlTED STATES DISTRICT COURT 2018 NOV 19 PH 2:
                                                                    32
                                     FOR THE                               ~?!_K
                                                                   IY __ni~r;'if:T'v'";~:-::---
                                                                          0£/"UTY ClfxK
                             DISTRICT OF VERMONT

Plaintiffs

Bruce R. Marshall

Jeanine Weir

V.                                           Case No.   2 : tB- c..v-- /Cj/e
Defendants

Larry S. Bassett

Karen J. Bassett




                                 COMPLAINT

                                         Parties

1. Bruce R. Marshall and Je:-mine Weir

P.O. Box 45

Rochester, Vermont

05767



2. Larry and Karen Bassett

10282 Sheep Road

Pittsburg, Texas

75686
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 2 of 61


                                      Jurisdiction


Our case falls within this jurisdiction as the defendants now live in another state; they were

previously residents of Vermont (until May of last year) and now reside in Texas. & the amount

involved exceeds $75,000.




                                      CLAIMS

                                       Summary



We the plaintiffs, Bruce Marshall and Jeanine Weir, having pursued other civil avenues and

negotiative communication towr..rds the recovery of money that Larry S. and Karen J. Bassett admit

that they owe us, $211,198 (originally $238,198 from an initial $198,000 in Principle), in a case

involving the admitted fraudulent "loss" of these total funds and the admitted overt theft of

$27,000, in a fraud and theft of even greater proportions, seek the help of this Federal Court

towards the protection of our rights and the recovery of our money. After being invested with what

was promised to us as a low risk, conservative approach and having only received positive verbal

and written monthly reports of earnings, with 1099's, Larry told us all of our (and everyone's)

investment funds were "lost". Ht ,lid many times apologize for his actions which he told us he

knew were wrong, including having taken the last $27,000 I gave him after all the investment

money was already gone, and expressed his desire to become honest and did commit to repayment

of all investors. Yet despite both Larry and Karen signing a notarized contract agreeing to give us

full financial disclosure (in order to release liens we put on their Vermont house days before the




                                          2
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 3 of 61


house closing) Larry has still not been willing to show us trading records or any other

documentation that would even give us proof that the said funds were indeed "lost". We also have

been given no proof that all the other investors, particularly the "family" investors who we were

told were owed so much, are tme investors currently owed what Larry claimed, and thus have no

idea what "fair payment" to us would actually have constituted even if Larry and Karen were as

destitute as originally claimed, which we now know is not so. Bank records they subsequently did

send to us showed large sums of money going in and out of Larry and Karen's joint account, with

many significantly sized wire transfers, including during the time they told us they had become

destitute (and had no means to pay us back anything), and other undisclosed assets have been found

as well. Yet we have been paid nothing since (or besides what we received at) the sale of their

house in Vermont. Contractual stip, tlations relevant to our repayment, have not been forthcoming.

The fraud has been the original "loss" of our invested money and all that has followed that,

particularly the lack of honoring the contract the Bassetts signed on May 15, 2017 to release the

leins on their Cornwall house. These leins had been put on a week previously due to realizing that

the lies and deceit that had become even more apparent, made it questionable that we would

actually be paid from the house sale or ever. In recognizing legal demarcations such as the statue of

limitations that could limit our 1·1ghts and thus serve the fraud of the defendants, we thus have the

honor to exercise and defend our rights, and have been forced by circumstances to come before this

court as Pro Se litigants, as a fundamental right and tradition we honor.




We hereby seek a Summary Judgment from the Court and will proceed to a full trial if need be, and

seek to have provided the full discovery of the Bassett's financial records and other relevant

information, to uncover potential a" ::omplices, and learn the truth, for we would rather endure the
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 4 of 61


rigors of the standards of the Court and such proceedings than to allow the Statute of Limitations to

run out and thus allow the Bassetts continued fraud to abet their theft, and thus further traumatize

us. We also do this because there have been others negatively effected by the Bassett's behavior and

we feel that it is our duty to the public that frauds be identified.



1. A friend (Sallie Mack of Vermont) told us in fall 2014 that she had money invested with her

friend Larry Bassett for over 15 years with very good returns (13-15%) on his day trading in tech

stocks. She said she was given monthly reports and IRS 1099 INT's for Income Tax filing purposes.

She said he had a very con~er"ative approach to trading that was low risk due to short

exposure time with limits to prevent losses, that this had been working well for years, and that he

had been a CPA at Middlebury college. She said she had delivered babies in his family as midwife,

that Larry was a good christian man who raised animals on a small family farm on the side. Before

ever giving him money, Larry confirmed all that Sallie said, including that he had a pool of money

with a few people in Vermont and a few relatives in Texas, which he invested with conservative

safeguards utilized in his trading practice on tech stocks. Said that he did well through market

corrections and that the accounts tlu ived on lots of fluctuations in the market. Larry said that he did

not take a commission, but the pool helped his percentages and thus everyone's. Money deposited

would be under contract, with full return of funds within ten days from request, at any point. Larry

said that he was a retired CPA/comptroller for Middlebury College, with which he still used a

middlebury.edu e-mail address. Once invested I pushed to keep in regular touch with him and Larry

always gave us rosey reports about how things were going, saying he thrived in a difficult market,

was doing well, etc. On Octobe1 2. 2104 I gave a $10,000 check to Mr. Bassett for investment.{See

Exhibit A, signed contracts (1), IRS 1099's (2), earning reports (3), cashed checks (4),

Spreadsheets (5), emails herein listed (6), and two Promissory notes from Larry (7) } Then received
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 5 of 61


a 2014 IRS 1099 INT issued by lv~:. Bassett to Mr. Marshall for $262 dollars in Interest Earnings

{see Exhibit A(2)}. It was only because of the report of earnings and the IRS 1099's given that I

continued to invest further. Then on January 15, 2015 I gave a $100,000 check to Mr. Bassett for

invesment. On August 6, 2015 a $40,000 check was given to Mr. Bassett. On October 28, 2015 a

$20,0000 check was given to Mr. Bassett. Then in 2015 an IRS 1099 INT was issued by Mr. Bassett

to Mr. Marshall for $18, 754 dollars in Interest Earnings {see Exhibit A (2)}. Then in September 6,

2016 a $27,000 check was givu1 to Mr. Bassett. In October 2016 Bassett issues check for $800 per

monthly withdraw request. In November 2016 $800 check was issued by Bassett, check was

cashed. In December 2016 $800 check from Basset, check was cashed. Then in late January

I contacted Larry one day to request an increase in my monthly draw on earnings and ask why

January's check had not arrived and was informed by Karen that Larry had not returned my phone

call as he was in Texas. Feeling uncomfortable with the situation and wanting to test Larry to

ensure our safety, and as I was also feeling that I had invested too much with him, I emailed him a

request asking for $5,000 from my account. I called him again and he did not respond until on or

some time after February 7, after I sent him an email again asking when a check was coming. Then

Larry called and informed me that all the investment money--everyone's-- was gone. {See Exhibit

A (5)}



(2) Larry said he had started losing and (instead of informing investors and without their

knowledge) he started throwinJ more and more money in to try and reverse his downward trend,

opposite of his strategy of careful, conservative investing, he "gambled" to use his own words, but

he kept losing until it was all gone. In the accounting Statement/Spreadsheet from Bassett for 2016

there is no trading shown in December 2016 {See Exhibit A ( 5) and (3 ). } The end of year totals

were $238,198 which included the subtraction of 4 monthly withdrawals of $800 each. On a total of




                                             j
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 6 of 61


$197,000 invested with Mr. Bassett, by the calculations he provided, the total interest earned was

$41,958 of which $19,018 was accounted for by Mr. Bassett through the 2014 & 2015 IRS 1099-

INT.




(3) No IRS 1099 INT for 2016 has been issued by Larry.




(4) His contractual agreement was to return my principle and earnings to me within 10 days upon

request, and this he did not do, has not done. (See contract and email, Exhibit A (1) and (5).)




(5) The fact that suddenly everyone's money is all gone does not make sense and brings up many

questions, as this does not happen overnight. He never told us he was losing or struggling, etc, he

always said he was doing well, things are good with trading, which was consistent with his

written earning reports, including at the time of my placement of $27,000 on September 6,

2016, which in May 2017 he told me he had taken from me after everything had already collapsed.

(see Exhibit A, (3).) Larry said he had a very conservative, careful approach to investing which is

not reflected in what he told us he did. (See Exhibit B (1), Larry's communication to fellow

investor Dona Berney, who was likewise told of Larry's careful, low risk approach, both before she

ever invested and afterwards.) When and since he informed us of this, he did admit that he'd "done

wrong" and was "very sorry" and said that he wanted to "pay everyone back, get honest, get right

with God and work and start businesses to repay everyone", as well as saying he could make good

money as a CPA in Texas, and we appreciated that he seemed to have genuine remorse and wanted
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 7 of 61


to honor his commitment to people. He seemed grieved over those harmed, humbled and self

reflecting to whatever degree and wanted to make a new start and be accountable to us all. Larry

told us he knew he could end up in jail but wanted a chance. Karen also seemed grieved over what

had happened to everyone. & we K-1ew we were missing much information, yes. Larry and Karen

both told us that they were now destitute and in great debt, their only asset being their house in

Cornwall and their only income now was small social security checks, and also that they had no

way of getting a loan to pay people back, no other recourse. On February 23 I wrote to Sallie

Mack "I did speak with Larry and basically he confirmed that he was not being straight with me

when I last gave him money last fall. He admitted that which also thus reveals that he was cooking

the books .... So basically he w.:i~ losing money but stating gains. Now since we do not have the

records we can not tell what is what. . .I would like to know who took money out and when. I would

also like to know when things were real or not. The relevance concerns a number of parameters. He

did not just lose the money in one swoop, he was losing big bucks for a long time .. .I would like

some transparency as regards the trading records because that tells me if anyone might have been

paid out from money I was putting in." {See Exhibit B (2),letter to Sallie 2/23/2017}



(6) After Larry first admitted the n,oney was lost, I asked him if his children all knew about this,

and he told me they did, "They know, they all know." (Their youngest is in his early twenties.)



(7) Requests to talk to other investors involved was denied by Mr. Bassett as well as Sallie Mack.

They both said that no one else involved wanted to talk to us. (Later, Sallie refused forwarding

emails written by us to another investor who was extremely upset, now known to us as Dona

Berney.) We had told Larry ai~ri Sallie both that we felt particularly vulnerable as none of us in

Vermont besides Sallie had known Larry long term and now they would be moving far away to




                                             7
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 8 of 61


Texas with family, and we were concerned we might never hear from Larry again and thus wanted

to talk to those in the family wl10 liad invested. We were then later told in no uncertain terms that

none of the family wanted to talk to us. So we became even more concerned that Larry was going

to Texas with family who would not even communicate in the most basic, small way, just to send a

post card or have Larry forward an anonymous email, just to say something like--- we're all hurting

from this unfortunate situation and are on the same page of supporting Larry to move in a better,

honest direction. The family may have had fine reasons to not want to communicate with us, I am

simply saying how it's felt to us, that we lost even more trust, as this felt like a callous disregard. It

all together has been quite a traumatic stress and a ton of work, energy and lost time since early

2017 when Larry first broke the news, particularly difficult as both Jeanine and I have been dealing

with illness, Jeanine's very serious, and we have had to deal with this and mobilize ourselves amidst

the challenges of our situation (although we've held trust that grace is bringing healing and we will

get out of this, and we have experienced that grace through and amidst this all, in spite of it all.)




(8) Karen also told both Jeanine and I right from the start that she was going to work also to pay

back all the investors (and both Larry and Karen had said Karen had known nothing about what

happened with Larry), which we appreciated, and we know Sallie Mack also really appreciated this

commitment of Karen's. They together presented a strong commitment to paying everyone back.

We tried to give Larry a chance, and we did give them a lot of time to make good on their stated

positive intentions. We made it clear to Larry and Karen that we had to have this money, that it was

not just a vacation fund and Jeanine has been very seriously ill, that I've been taking care of her and

we cannot afford to wait years for repayment. Yet we've gotten conflicting reports from him, mixed




                                               8
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 9 of 61


messages, lack of follow through, empty promises, changing stories and dishonesties, etc. Larry has

not kept his word on what is most critical.




(9) On 2/18/17, Larry said he was applying for jobs in Texas, was working on two businesses and

working on percentages people would be paid back everything, which was understandable to us

when you are dealing with numero..1s people hurt in a situation like this, that it takes time to sort

out. {See email in which he wrote this, Exhibit C (l).}




(10) Since despite a few promises we had still not received a Promissory note from Larry, I sent

Larry an email on 3/23/17 and he again promised it. On 3/25/17 he did email us a Promissory note

(for $238,198.)(See Exhibit C fo.- emails and both Promissory notes, one signed.) In the rushed

situation of putting leins on their Cornwall house days before the closing date, we did not ideally

word or include all we should have in the document we wrote up, yet that signed contract is based

on what is owed us that is seen in our investing contracts ($ 197,000 original principle invested),

the earning reports and 1099 INT's given us by Larry, and these two promissory notes from

3/25/17, which simply state the total owed us (which is now down to $ 211,198 due to what we

received at the house sale.)



(11) In that same email on 3/25/17, Larry also said that at the end of April he would disperse money

from his tax work and any other work to that point, which we never received. (See Exhibit C,

emailed Promissory,3/25/17)
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 10 of 61




(12) In March 2017 we had to do some looking into things online to find out that their Cornwall

house had been sold (was under contract), which was confirmed as so by Sallie Mack. Larry

himself did not inform us, although eventually at some point maybe he would have. This has been

the general pattern with Larry, lh- t we could not count on him to follow through on many things

and have had to be proactive or sink.



(13) When Larry first told us what happened he said they had $330,000 paid off on their house in

Cornwall and we would get 20% (since we had invested 20% of the total investment pool) as they

were going to sell it to pay investors. Then much later, in March 201 7, the percentage he was going

to give us dropped to 13%. The reason his gave for this in an email {see Exhibit C, (6) was

because the 20% was based upon "the three largest investors" saying they would take a cut on what

he owed them, and "one of them ended up not doing so, and the other two did by very significant

amounts but not as much as they first indicated." This does not make sense as what is shown on

Larry's own spreadsheet that we received right before the house closing on 5/12/17 (that showed

what Larry decided to pay all investors from the house sale proceeds, Exhibit A, ( 5) Closing

Figures/repayment Spreadsheet) Bruce was himself the third largest investor. (The other

spreadsheet from 5/13/17 in Exhi' li.t A, sent by Galbraith of Middlebury College, also shows this

and will be explained later.) & also, Larry gave us the 20% number when he first called and told us

that he'd lost everyones money (as he said our investment was 20% of the total pool.) He mentioned

nothing then about anyone taking a cut, only that a brother in law was owed a million dollars. It

was only a few days later that he called back and said the brother in law was willing to let go of

some of it and take a cut on what he was owed, (and this reduction in Larry's debt burden was a

mutual relief, although we had no idea what his brother in law's original invested principle had
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 11 of 61


been.) On the phone the reason given re the payment drop, which was given to Sallie Mack as well,

was that "the family wants to be paid back first." There have been many discrepancies and unclear,

shifting stories with Larry.



(14) It was after this (February-April 2017) Sallie and then later Mr. Bassett informed us that one of

the investors, whom they identified by her first name as Dona, (later as Berney when Larry finally

gave us the spreadsheets and talked to us again on the phone re her, so we knew she was Dona

Berney) was putting much pressure on Larry to pay her back all of her principle, (which was not

large compared to the overall amount they were saying they owed everyone) and he said (as Sallie

had also) that she needed a car and asked if we could take a further cut in what we would receive

from the house (meaning, for everyone to so we could collectively have the money for her.) We had

heard some of her situation from Sallie and felt bad for her and it was clearly the right thing both

for her and the entire situation, so we said yes. The odd thing is that Larry never actually gave us a

quoted further percentage drop verbally or in writing, and when we put the leins on their house and

said we had to finally see the spreadsheets, (which had long been promised) the percentage he had

set for us remained at the 13% lie 'rnd dropped it to (without asking us that time) before Dona ever

put pressure on him, which again makes us wonder at the arbitrariness and inconsistency of things

with Larry, which often felt and seems to us as just made up to fit what he wanted at the time. We

know that it if he did really lose all the money that these are not easy decisions to make, with

numerous upset people, yet the shifting and illogical explanations, the unreliability of his word, has

been very distressing.



(15) Please note that we said "if he really did lose all the money" as we really have no idea what

really happened. It's possible he never traded at all, or that he traded well and never "lost" any of it
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 12 of 61


in trading but simply stole it 1111 in a much different way than he has said, in terms of outright

transferring it somewhere else. (Larry has never been willing to show us his trading records etc,

despite many requests.)




(16) On April 5, 2017 Larry wrote me about what was happening with Dona Berney threatening

legal action against him, although he did not mention her name in the letter. He wrote "Thank you,

again, for allowing me to work or.•"'aying you back the debt I owe you." and then later "From what

they have said to me, this would probably tie up the sale of our home, which could eventually cause

us to lose our home, and could have further consequences which could prevent me from paying

everyone back, either temporarily or permanently. They have reduced the amount of payment by

about 40%." By permanently Larry was meaning jail, as if one is in jail long enough they cannot

work for anyone's repayment. Which is why he also said "Thank you ... for allowing me to work on

paying you back" ... instead of 0 1Jr reporting him to authorities who could bring incarceration. Then

he wrote "Again, I ask you to please forgive me for this whole situation. But, I am totally

committed to paying you back the debt I owe you, if I am allowed." Meaning if he could be kept

out of jail to do the work of paying us back. He asked me to forgive him as he knew he did wrong

in a very serious and criminal way. {See Exhibit C (7) 4/5/17 emails.} This is a court of civil law,

and we are only pointing out the seriousness of Larry's actions.




(17) So we had found out that Larry and Karen's house had sold, and then been told by Larry that

the house closing would be in mid May. Then in May realizing we had not received word from

Larry about the date it would be, we looked it up online, called someone and thus found out the day
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 13 of 61


the house closing would be about a week before it happened, as Larry had not informed us, which

alarmed us. When we called Sallie after we found out, she also had not known the date the house

closing was.




(18) Then in a phone conversation we were told by Larry that he in fact had paid off far less on the

house than he'd previously told us; it was now suddenly $130,000, which he now claimed he'd

always told us, though he had not. We'd previously and from the start been told $330,000 by both

Larry and Sallie. (This is the amount Sallie was also told by Larry.) & so we'd be getting far less

than he'd ever said. This was deeply upsetting to us. We had talked to Larry a number of times

about this, (and to Sallie a number of times about this), in which the equity amount in their house

was brought up. Suddenly it was different. The overall pattern has been that Larry (and Karen)

said things to appease us, whkh in time were seen to be not so, or it was seen that they chose

to not take things they committed to seriously.



(19) In fact when I, Jeanine, had talked to Larry on the phone after the percentage we were getting

on the house sale proceeds was dropped to 13% and Larry had told Bruce and Sallie that it was as

the family investors wanted to be paid off first, I had told Larry that I was upset that he'd chosen to

do this and drop the percentage promised us, especially as, with the amount of equity they had in

their house he could have mostly paid off the Vermont investors with its sale-- if the Vermonters

were to be paid off first {- which for a short time before this Larry had said he was going to do in

response to our being so uncomfortable that of the Vermonters only Sallie had known him long

term, and he was going far away from us to Texas with family, who had known him long term and

could more easily keep tabs on the situation.We had suggested that due to this, that the Vermonters
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 14 of 61


be paid off or mostly paid off from the house sale, and were never told there was far too little

equity for this anyway.} In response to my saying this Larry said nothing and did not say,"No,

Jeanine, even if the Vermont investors got all the proceeds from the house it still would be way too

little to get close to paying th~m off." & Larry also did not say this to me, Bruce, when Jeanine

handed the phone back to me. & please note that when he first talked to us about selling the house

he said all investors would receive the proceeds and we ourselves would get 20%, as we had

invested 20% of the total investment pool. No explanation as to why the family should be paid back

first was given, just that it's what they wanted. Larry gave different numbers at different times for

what the Vermont (non-family) investors were owed in total, but it never exceeded $500,000. The

low was $380,000, which was the more cited and original number given. (This may be due to the

difference between people's princ.;·Je and interest earnings.) On 5/12/17 I wrote to Larry " ... plus

you told Jeanine and I that the amount of money owed to those in Vermont was 380. Jeanine wrote

down what you had said ... The issue is this: I Do Not Know the investment history of anyone that

you have listed. You may have been cooking bogus interest reports for years and not just in 2016.

Some people might have been amassing a small fortune on your day trading wizardry off of a little

bit of capital, which then serves them, to eat into my requested return of capital rate that you have

quoted to me. That is one of    i:!   number of reasons why I do not have trust in your accounting

parameters, skills and sense of fairness." {See Exhibit C (8), Re:Options, 5/12/17} & again, we

know these were not easy decisions to make, it can be very hard to decide what are right or just

percentages to pay people back, but it was the lack of consistency, the dishonesty of shifting

numbers and shifting stories, and the lack of disclosure to provide a real view of the situation, that

has above all else been hard.




                                              I ~1
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 15 of 61


(20) & it was hard seeing the family repayment prioritized, without further explanation, when they

would not even communicate with us in the smallest, most anonymous way to express concern for

our mutual difficulty, despite wha1 was communicated from us through Larry and Sallie. (& this

had us further question if there was mutual difficulty or if it was all on our side.)




(21) & we also found out at the same time (about a week before the closing) that Larry had not set

up any type of escrow for oversight re the disbursement of divided funds amongst the investors,

which we'd talked to him abou~ in previous months, and he had understood the need for it (for the

house sale and generally.) Larry now told us that he could not afford the escrow, that in fact he

could not afford a lawyer for the house sale. (Yet once we put liens on their house and said we had

to see the closing statement, we saw that they did have a real estate lawyer for the sale.) Again

the general pattern is that Larry and Karen said many things to appease us, including in giving

apologies with promises at hand, that they did not intend to follow through on or give real thought

and effort to. Much can be inferred from their actions and lack thereof.



(22) & in talking to Larry about all this a week before the closing (particularly the house equity

number drop) I asked him, "When did you know it was crashing, with your trading?" & he admitted

that he had already lost all the money before my Sept 6, 2016 check of $27,000 was given him.

Thus he lied and deceived me, in an even more serious way than we'd previously known, in having

used the earning reports as a ruse, prior to and after the fact of having lost everything, and

consciously taking $27,000 on fc:tlse pretenses, knowing it was theft. Larry used phony accounting

practice and direct lying in order to steal. Further, he admitted thus that he lost everything before

Sept. 2016, yet he still on paper has reported earnings up to Nov. 2016. The magnitude of Larry's




                                         15
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 16 of 61


deception has not fully been dek,:nined, particularly because Mr. Bassett has still not provided

Trading Records per his agreement found in our contract of May 15, 2017 for full financial

disclosure, nor provided full financial disclosure in general. From what Larry said it was well over

5 months past the time he had lost everyone's money, before he told us that he had.



(23) On May 11, 2017 I received an e-mail from Larry stating that we could meet them at the

parking lot of Aubochon Hardv';-tre store on Rt 7 in Middlebury, across from the mortgage company

after the house closing, to give us a check from their packed van right before they drove off to

Texas. {See Exhibit D,(1)} After he had lied about the state of finances, had deliberately taken my

$27,000, and everything else involved, it did not instill confidence that such a transaction would

take place, especially in a parking lot with them ready to leave for Texas.



(24) & so then we were very concerned that they may never give us a check from the house sale

and may go to Texas and we'd ne-v..:r hear from them again. Plus the fact that Larry and Sallie both

had told us that no investors wanted to talk to us, and that the family investors did not want to was

made particularly clear, which made us feel more vulnerable with Larry going far away to Texas

with people who wouldn't communicate with us at all, of whom we really had no clue if they really

were investors or really had lost their money as we had, all had me realize we needed to do a lein,

and Jeanine fully agreed.



(25) On May 9 I had written to lawyer Toni Deslaurier "Here is a promissory from Larry Bassett ...

Also in his note to me he said he said he will 'disburse my earnings' at the end of April from work

that he has done ... well I asked him about that today and he said it would take time to get

established ... This is another reason I have lost trust." {See Exhibit D,(2)}




                                          ( ,£
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 17 of 61




(26) In May 2017 liens consisting of those contracts with Larry (which outlined money given him),

for the principle of $197,000, were placed on the Bassett's house through the Town Clerk's Office,

Cornwall, Vermont, as a means of ensuring that we would be treated as fairly as possible

(considering the overall situation and what we were aware of at the time) and would receive

proceeds from the house, other than the shifting sands of Bassett's ever changing story which he

counterbalanced by his confession that he was sorry and intended to pay us back. {See again

Exhibit A ( 1), contracts became Cornwall liens on Bassett.}




(27) Larry and Karen (and Sallie) were quite upset to learn about the leins. There was much

freaking out that we were jeopaidi:-ing everything. After talking to Larry for awhile, however, Larry

himself said he did understand why we had done it, that it was the right thing to do, particularly due

to the fact that he had admitted to taking the last $27,000 check from us knowing he'd already lost

everyone's money (which had been on 9/6/16.) On 5/12/17 I wrote to Larry "My lein represents

hard cash principle of what I have contributed, I did not include what I should well get for 2015

interest which I have reported to the IRS, and should be part of the expanded full claim, nor that of

2016 interest (for) which I have not gotten a 1099." {Exhibit D (3) Re:Options, 5/12/17}



(28) The liens were not legally contested as Larry and Karen knew well the reality of what we were

owed.



(29) In talking and negotiating with Larry at one point at this time, Larry told me, as I wrote to our

lawyer Toni Deslaurier, "One interesting twist is that he is now saying that the money for 2016 is




                                        I7
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 18 of 61


not being reported as there were not interest earnings, and he said that he is 'giving me' this money.

So since he says he is giving me this money, then give it to me, and then he can pay a gift tax." As

ridiculous and evasive as that was, this is an example of the differing stories that came from Larry.

If there were in fact no earnings f   r   2016, then the fraud reaches farther back and it is very serious

that he took even longer than he originally said, to tell us the truth. To Larry I wrote "Also Larry if

you have the power to give people money, as you are saying with the amount above principle, who

is going to pay the gift tax? So how are you going to give money you do not have? For if you had

the money then you could give money, but you are not a bank to create money at your whim ... or

was that the delusion all along ... Also nice to see the realtor making out here, how nice, while her

fee is about the amount that _v0u took from me even when you knew you were out of money.

Sothebey's go figure probably the most expensive." {See Exhibit D (4) To Toni and (5), 5/12/17,

letter to Larry}



(30) In another email to Larry at this time period I wrote " ... Such assurance speaks to the veracity

of your said commitment to pay off those with whom you owe money. All of which speak to and

necessitate mechanisms of oversight and accurate accounting, which have not come to pass as

promised .. .I have provided optior. • to go forward, of fair play, as escrow is, by exercising my right

in the situation of what reflects is your admitted lying, to which I honor your coming forth with a

measure of honesty, but can not abide when my trust has been further, repeatedly challenged." {See

Exhibit D (6), Fwd:Options, 5/12/17}



(31) On May 13 I wrote to Larry "And what number was your account, or am I supposed to believe

that the person doing the trades had no interest in this whole thing, other than other people's

capital?" (See Exhibit D (7), 5/13/l 7)




                                              I 9
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 19 of 61




(32) We agreed to release the lii:ns we'd registered on their Cornwall house (registered a few days

before the house closing) in exchange for their signing a contract (composed by Bruce Marshall and

Jeanine Weir, with our lawyer's approval) agreeing to give us full financial disclosure (of both Larry

and Karen, of all assets and income etc), that all investors would be paid by an escrow for all future

payments to investors (for transparency and oversight of the situation) and that we would be paid

the balance of what we were owed and a percentage of all future income, etc. Both Larry and Karen

signed this at the title company the day of the house closing, and it was notarized then and there by

an officer of the mortgage compa11J. {See Exhibit E (1)} May 15, 2017 was the closing date on

Larry & Karen Bassett's home 4534 Rt. 30 Cornwall Vermont 05753, which sold for $440,000 with

$133,256.53 Larry and Karen Bassett's equity on the house after other expenses were deducted.

Check was received for $27,000 from Larry and Karen through the Mortgage company to myself

(Bruce Marshall.) {$ 27,000 was asked for all the already stated reasons and that I didn't want to be

paid less than the Sothbeys RE agent, and $27,000 was the amount Larry admitted he had taken

from me, knowing all the mon ;:y was gone.} [See Exhibit E (2), for closing statement, which we

told Larry we had to see after we put the leins on his house, and record of check received on

5/15/17 from the house sale, (3).]




(33) After Larry informed us that he'd lost everyones money and that they were going to sell their

house in Vermont and move back to Texas, with family (since they said they could no longer afford

to live there but family were willii. 6 to take them in) and that the proceeds from the house would be

split among the investors, he said he would send us a spread sheet of what all the investors were

owed and what everyone would be paid at the sale of their house, without names. We know it took




                                             (i
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 20 of 61


him awhile to decide how to divide the profits, are sure that may have been hard, yet despite many

promises we only got the spread sheet once we put the leins on the house and said we had to see it

before the house sale. {See Exhibit D (1) May 12, 2017.}



(34) After we put the leins on Larry and Karens house we were contacted by the Vermont Securities

Division, Department of Financial Regulations, as they had received word of the leins. We did not

file a complaint with them until ec.. 1y May of 2018.



(35) We did feel bad for Larry and Karen (as well as everyone involved) and have tried to give

them time to get on their feet, tried to give them the benefit of the doubt, to be patient, to give Larry

support that he can begin anew and clear things up, that (in getting honest) things can work out over

time, and we still do want to support Larry in going in a better direction. Yet due to the continuing

dishonesty and untrustworthyn~ss displayed we do question whether they care at all if investors are

paid back, (particularly those outside the family) as from what we have observed in general and

how they've treated us, it seems they do not care if we are ever paid the balance of what we're

owed. It has seemed to be a game of appeasement and empty promises to string us along and give

as little as possible until the clock runs out.



(36) After Larry told us he'd "lost" everyone's money and they were selling their house (to pay

everyone back and as they could       10   longer afford it) I (Bruce) had told Larry that we needed to

have a lawyer serve as escrow to oversee the proper dispersement of funds among the investors,

and Larry had agreed with this but then a week before the house sale he said they could not afford

it, and then further stated that they could not afford a lawyer for the house closing. However, once

we put the liens on their house and Larry called us about this, in negotiating we told him we had to
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 21 of 61


see the house closing statement, which he emailed us that day and we saw on the statement that

they had indeed retained a lawyer for the house sale.



(3 7) Part of what we wanted from the le ins was for a lawyer to be an escrow to issue checks from

the house sale to be sure we ,.nd all investors were paid and to have oversight for the situation

(since we weren't sure if all the investors would actually be paid otherwise, thought they may lie

and run off, and we knew that at least some of the investors in Vermont we were aware of were real

and owed money.) After we put the liens on his house Larry agreed to an escrow and then said his

real estate lawyer Fred Peet had agreed to do it {See Exhibit F (1),5/13/17} and when we called

Peet to check re this (after the house sale), he first required Larry's permission to talk to us about it.

We thus got Larry's permission and were told by Peet's office that "All 13 of the investors were

paid." (Whatever that means as w.:: still don't know who all these people are.){See Exhibit F,

(2),1/19/18 and (3),1/30/18.} Was the best we could do to try to help yet wish we had realized

certain things sooner.



(38) At first we felt some reassurance from what we heard from Fred Peet's office, but then we

realized that in fact on the spreadsheet's from Larry 15 (fifteen) investor's were listed, with

ourselves and Dona included. T~1cre are so many discrepancies with Larry. Our lawyer sent a letter

asking Peet to send a copy of the escrow records to her (and she included a copy of the notarized

document Larry and Karen both signed) requesting more info so we could complete the due

diligence promised for the situation, and was refused by Peet; Peet said he was sending the letter on

to Larry to request his permission to release the records. To date there has been no affirmative

response from Larry. {See Exhibit F, (4) and (5)} Seeing the escrow records from Fred Peet is a

part of full financial disclosure, which Larry and Karen agreed to in signing our document at the
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 22 of 61


house closing. There is the need to compare the escrow records to the spreadsheets given to us by

Larry before the house sale, which Peet has no knowledge of, etc, for true oversight and

understanding of the situation. There is the need to compare all of this to the trading records as well

(and to bank records, which contain numerous large wire transfers, etc.) We have also asked Larry

directly numerous times, to see the escrow records, to no avail.



(39) In June 2017 we received a Priority Mail package from Larry (sent 6/20) containing partial

financial records of Larry and Karen Bassett. (See Exhibit G.) We very much regret that due to

being seriously ill, being overwhelmed by the situation with Larry and having to deal with other

very pressing matters in our cc,m· nunity (and our lives in general), we did not go through those

records immediately and thoroughly upon first receipt, as they are quite revealing and to us, quite a

shock.



(40) {As already stated, in March 2017 Larry had said he would pay out earnings from his tax work

at the end of April, which never happened.} Then on Sept 7, 2017 Larry said he was still sending

out job applications and was doing businesses and he would start sending everyone quarterly

checks from his earnings via escrow, in October, which never happened. (Via escrow as the

document they signed at the house closing also said Larry would pay all investors from his earnings

through an escrow, for the sake of oversight.) {See Exhibit H ( 1)}



(41) On January 30, 2018 Larry said he would be mailing us "the projections we have for the

businesses this week." This did not happen. {See again Exhibit F (3)}
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 23 of 61


(42) He repeatedly said that business plans were coming soon, yet it has all been a continual

postponement with reasons/excusL_' given, no escrow was set up, and he has not been in touch with

us for quite awhile, since March 2018 (despite our phone calls etc, asking for his trading records,

his promised business plans, etc) and we have not been paid a penny since the house sale. (See

emails with promises, last one March 1, 2018 in which a packet of business plans were promised.

Karens father did die when Larry said he did, found obit, see all in Exhibit I. Anything that may

have been inherited/transferred to Karen at this point we were not informed of. There is no will.)




(43) & also note: In our last phone call in March he said he would be in touch with me monthly,

which has not happened, has not been in touch at all.



(44) So Larry and Karen told us they were destitute and had to sell their house and go to Texas to

live with family and look for work there, would start businesses to pay everyone back. Then once in

Texas he told us he could not fin-.. a CPA position there (despite many job applications) and they

had been struggling with places to live, trying to find somewhere they felt ok and finally did. He

said they were doing what jobs they could to scrape together money to start a business or more than

one (dog breeding, which they said they'd done in the past, was a main focus but also mentioned

maybe starting a hand cream or dog food business with his daughter) from which they could pay

people back. Larry kept saying they had to find a dog to breed and "We can't find a dog, we can't

find a dog." Again, we knew trere was much we didn't know but the story seemed plausible (at the

time) and we felt bad for their struggles, even if they brought much on themselves, and were trying

to give him time and a chance to get on his feet and act on his words of remorse and desire to live a

more honest life. From what he described it sounded like he became like a gambling addict with
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 24 of 61


trading (without informing anyone of anything.) We didn't know how fraudulent (to what degree)

what he did was and still don't, as we don't know all the facts and are missing information. The

most terrible part is that he did not tell people he'd started to lose so they could choose to opt out,

that he'd started to lie and abandon the conservative, careful approach we had invested in. Who

knows how long things were sour before he admitted things, may have started quite awhile back.

Again we don't even know if the money was "lost" in trading & Larry has been unwilling to release

his trading records to us, even afte; the document they signed at the house closing. We have just

wanted Larry to get and stay honest, learn from the whole thing and do what he can to pay us all

back. If we are not paid for years or ever, this is going to be very destructive for us, especially as

Jeanine has been seriously ill and we really need the money. We have wanted Larry to have the

chance to tum himself around in the realm of the world and find deeper quality of life, and to be

able to actually work to pay the investors back if they really do not have enough assets to pay off

everyone right away (although wr have found out that were not left poor and have located some

assets, and we do think they are hiding much.) We also don't want to be abused, or for him to abuse

and prey on others, as has already happened.



(45) One of the times we talked to Karen on the phone after Larry told us he'd lost everything, I,

Jeanine told her that the amount of our money Larry had lost was for us a huge amount (that we

could not afford to lose) and she said in a distressed voice "Ten dollars is a lot of money to us" and

"We never spent any money on our.;dves, it all went into Larry's business." So she was in essence

saying that even before this tragedy they lived super frugally with great sacrifice. Yet besides the

obvious expenditure on the house they'd been living in (which was not inexpensive), after Larry

and Karen signed the document agreeing to full financial disclosure, in June 2017, as mentioned,

Larry did send us a package of documents (Exhibit G, put in hyperlink) which was far from full
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 25 of 61


financial disclosure but it's explained a lot, and they very clearly did spend much on themselves

personally, including during and after the time they were telling us they were destitute and in great

debt with no other income or reso11rces but small social security checks. They were spending quite

a bit of money and had quite a bit of income much of the time. For example, in Larry and Karen's

January 17, 2017 National Bank ~ f Middlebury statement, it lists credits over $75,000 and debits

over $80,000 (with a balance on 1/17/17 of $4,000+), and on their February 2017 statement it lists

credits of over $77,000 and debits over $80,000 (with a balance on 2/21/17 of $824.00) with many

personal expenditures. These are not bank statements of "destitute" people with no income but

small social security checks, who had long been living super modestly andsimply to the point of

great self denial, as Karen had expressed. Larry and/or Karen were regularly and often flying

around the country to various _,:,laces, spending on lodging and much else. (We do not know what

they were doing---could be vacatit'ns, travel to areas they have real estate or due to involvement in

religious group/s we have found out they've been involved in, etc. Larry's father was dying in

2016, and we heard Karen had an ill sister she visited, yet that does not explain it all.) There are

numerous expenditures on products sold through network marketing, and people told us Larry was

selling water filters in Vermont, yet we've never received anything from such earnings, (if there

were any.) If it was mostly personal expenditure, it is a lot to be spending particularly when you are

in debt to people you've disenfr. 11chised. (We have wondered if they were involved in money

laundering.) We were told by old friends and neighbor's of Larry and Karen's of their buying a

$25,000 chair. The bank statements reflect an exorbitant lifestyle at our expense.



(46) We later found information online that they had been breeding puppies and selling them with

their son in Vermont, during the same time period that they were telling us that they were not able

to find a dog, were destitute ::ind had no or very little income but their social security checks.




                                               75'
                                             ....-,
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 26 of 61


(Autumn 2016-May 2017.) The puppy selling they were doing with their son under the business

name "Ebenezer's Goldens" has continued in Texas, there are listings under their son's name with

this same business name and th.:-ir .•oint address (as they have been living with their son in Pittsburg,

TX), which in our mind most likely involves Larry and Karen, though on the public QT. (Larry and

Karen have offered puppies for sale on their Facebook page as well.) In the one tax return from

2015 that Larry gave us (if it's real; it looks like it was not filed, as is writ on top of it, Exhibit G )

they said they made $100,000 breeding golden retriever puppies and persian kittens and "creams"

on their farm, that year. This is a lot of money in what may have involved much cash. (There is also

info online from Larry's daughter in law Charity selling kittens and puppies in Como,TX, saying

that they are a large family doing tnis. Larry was living in Como with family before he went to live

in Pittsburg with his son, and of course we could be wrong that they were involved, helping with

this and paid when they were there but of course it is possible. See Exhibit J.)



(47) Further, the fact that Larry and Karen made $100,000 in 2015 solely from breeding animals

and selling said "creams" on their farm, calls into further question why they needed to sell their

house and leave for Texas, aml sliows further that they were lying in saying they had no or very

little other income but their small social security checks (and we've so far seen no evidence of their

destitute impoverishment and resourcelessness in Vermont or Texas) and Larry's long time gripes

about "we haven't been able to find a dog" seems to us like a feigned helplessness.



(48) The Vermont Secretary of State's Office of Professional Regulation has Larry listed as having

renewed his CPA license on March 14, 2018 (see Exhibit K), so we have guessed that he is still

doing tax work for people here in v'T, yet we have received nothing. Further, an old friend of Larry

and Karen's has informed us that Larry had an ad/promotion on their Facebook page offering
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 27 of 61


tax/accounting services for people in Vermont and Texas (which we had surmised via his recently

renewed Vermont CPA license.) & again this further calls into question why they had to sell their

house and move to Texas, since    1t   seems he's still had clients here, is still making money doing

accounting work for Vermonters. Larry numerous times told us he had tax/accounting work coming

up that we would be paid from, yet we have never been paid anything.




(49) Larry's father died in December 2016 and Larry was co-executer and co-heir with his brother

Randy, as stated on the will (in 1he event of their mother preceding him in death, which she did.) In

the "Order admitting will to probate and granting letters Testamentary" on 1/17/2017 it says that

Larry executed a waiver of right to serve as joint independent executor in favor of his brother., and

perhaps this was in part as his brother lives in the same town his father did and it was easiest for

him solely to deal with it, yet technically they both were co-executers, from the moment his

father died on December 20, and it seems to us that Larry did this to be less responsible for the

non-disclosure of received assets from his father, to his creditors. His father's house in Texas was

sold very close to the time Larry'::. Vermont house was sold (in May), yet he never told us this or

that he'd inherited anything nor that his fathers estate was going into probate. (Which it did from

12/29/2017- 1/30/2017.) & thus they were lying that they had no other assets when Larry had co-

inherited this house, etc. (See will and related documents, Exhibit L.) Under the conditions of

probate the executers have a fiduciary duty to notify creditors of an inheritance going into probate.

Larry did not do this (and either did not inform his brother, his brother did not ask or his brother

chose to participate in Larry', dishonesty) and Larry was thus engaged in hiding assets from

creditors in a fraudulent and unlawfol manner. We do wonder if Larry waited to tell us that all was

lost until he was technically no longer co-executer, yet since according to Larry all was lost well




                                             Z?
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 28 of 61


before December 2016, we were owed money and creditors well before Larry's father died, and he

was hiding this and assets received from his father. (& if Larry did not in fact "lose" the money

in trading but simply took it in a very different way, the pre-meditated concealment of assets

is fraudulent.) We found a property owned by Larry's son Mark and daughter in law, in Como,

Texas, which seems to be a property listed on Larry's fathers will, in which Larry's father was

holding the title- the property was subject to contract deed from Larry's father to Mark and Charity

dated Feb 5, 2016. Considering that in that amount of time they would not have paid a lot off to the

grandfather, this strikes us as p0ss'bly a fraudulent conveyance, considering that Larry was in debt

and that property should not have been given to them. If it was not given to them and Larry now

holds the title, (his son Larry Mark and daughter in law Charity are listed on the Hopkins county

tax office website )-at the very least, a portion of the proceeds in their paying off the property,

should have been going to investors, as Larry inherited half of the entire estate. {See Exhibit L,

(5)}



(50) Further, when we first met wit11 Larry at the Middlebury co-op to give him the first check we

ever did, (which ironically started off with Bruce making a lighthearted joke about "Is this a Texas

holdup?") in the course of conversation he told us that his father in Texas was "living on only a

$300 per month social security check" and "is fine with that" and "wouldn't the world be a better

place if more people could be happy living like that." So after we finally got a hold of Larry's dad's

obituaries, they were not obits of a poor man. He was an investment broker and developer, had

owned a cattle ranch and a Ford riealership, was a pilot who owned a small plane and had been

vice-president of the U.S. Pilots Association, and was a principle in an Architecture and

Engineering firm. The will did not present the amount of money the obituaries pointed to, though it

also was not that of a poor man, and we have heard from old friends and neighbors of Larry and
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 29 of 61


Karen's that his father was indeed wealthy. So it has seemed to us that what Larry said to us at the

co-op that day may possibly have been as he was even then intending to rip us off and wanted to

throw us off the scent of his fathers money when his dad did pass, as he was getting up in years at

that point. (His story about his dad fits in a little too much with Larry and Karens claim to be

destitute and frugal, while their bank records showed a lavish lifestyle.) This may or may not have

been pre-meditated but we have questioned where Larry's dad's money went, and if there was any

direct correlation between Larry'~ investing      "collapsing" at the same time that his father was

nearing death and dying. (We have wondered if he was using his father's trading account amongst

other questions.) {See Appendix L (6) Obituaries }(Furthermore, since long before February 2017

Bruce did tell Larry that I was seriously ill and he was caring for me, we have wondered if our

vulnerability was a factor in his choice to do what he did to us.)



(51) On Larry and Karen's tax records that they sent to us they reported income coming from Lee

county, Texas, and we found that Karen is receiving income from some type of mineral rights in

Lee county, Texas, which may or may not be what is referred to in the tax return. Karen's father did

die, {see obit in Exhibit M (2)} Her mother is still alive but were told by friends that Karen did get

something from him and it may be this or is at least part of what she received. So again, this

contradicts their story of having no other income or assets besides small social security checks, and

they never gave us a penny on the percentage of their earnings on any of this (nor liquidated it to

pay us back) despite their verbal a1.:l written agreements to do so with all accrued funds.



(52) The fact that they told us they had nothing and were going to work so hard to pay the investors

back, and then we found out they had chosen Sotheby's to sell their house, was to us incongruous.

They may have wanted someone who could push hard to sell a pricey home (which we understand)
           Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 30 of 61


yet to us was a questionable decision with motive and implications that left us to wonder,

considering the cut they knew the RE agent would be given when there are other real estate agents

who can be found who charge less and are very competent, successful home sellers, if one cares to

make the extra effort to really look for them, to conserve funds for obviously pained investors when

one is actually destitute and without current further means to pay people back. (This is to not even

mention the fisbo option, but perhaps that seemed unfeasible to them.) In addition, when Bruce

called Fred Peet's office for confirmation about the investors being paid at the house closing, he

talked to Sherry Barton who said that Larry and Karen had to bring money to the house closing.

The week before the house sak L;:i.rry told us he only had $130,000 equity in the house, a number

he'd never said to us before. Yet where had the money come from that they'd brought to the house

closing?



(53) Further, we just recently found public record info on trulia.com and zillow.com that they first

put their house on the market for sale on 10/10/16 for $524,000 (see Exhibit N.) It was then taken

off the market on 1/09/17. So they had put it on the market long before we were told Larry had lost

all the money, and question if the; were going to sell it and leave Vermont without telling us,

inform us later. The house could have been sold before any of us were informed of anything. The

fact that their asking price dropped to $450,000 when they put it back on the market on 2/27/17,

and that it ended up selling for $84,000 less than their original asking price, has us think that

perhaps they were not interested in getting the maximum amount to pay off investors, but were

mostly interested in getting out of Vermont asap, to make it harder for any Vermont investors to file

a complaint against them, coHcct on a "judgement" or to track them in general. All things

considered it does not seem that tht:y sold the house for us, to pay off the investors, and because
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 31 of 61


they could no longer afford it. Ins' ~ad it seems they wanted to flee and perhaps pay us off a cursory

amount to throw some bone to the dog.



(54) When I, Bruce, would talk to Larry about what he was doing business-wise or what he planned

to do, he would not talk to me in-depth about this, he was generally evasive, which did not breed

trust.




(55) I, Jeanine, sent Larry an email on May 12, 2018, (see very end of Exhibit P) trying to reach

Larry, to help him come to a sense of conscience in the situation as a whole and also hoping to

evoke a response. We have received no overt response from Larry. This letter is personal; we did

have a personal connection to Larry (and Karen) after he told us that he'd lost all the money. We

both talked to him quite a bit and prayed with him on the phone, and I told him at one point that he

could call us at anytime for praye: support, if he wanted to pray together on the phone. The letter I

wrote comes from this personal connection with Larry, as we have felt potential in him and have

tried to support evoking that of his better inclinations. He was not obligated to respond yet we're

saddened he did not.




(56) We have no idea if all that Larry says is owed family investors in TX, is really owed or if some

or a significant amount of this was perhaps made up (while money is handed over to family or their

religious group/s or etc.) Sallie Mack, after Larry came out with his news, told us that a bunch of

investors did not have contracts with Larry. This we have found out included Dona, who was a real

investor. Yes, some others may have been trusting Larry in this way as he was family or other
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 32 of 61


reasons and people can be very naive about various things, as we ourselves were naive to whatever

degree with Larry. Just am noting this. Yet there needs to be real, full investigation into all of this

with Larry and Karen, and especially into determining if the Texas/family investors were truly

investors and if they actually lost money or were involved in fraud--email records, bank records,

records of receipt of original principle investment etc all needs to be looked at to determine who

were real investors and what, ii :o ·,ything, people are still owed. We have said this repeatedly to

those at the Vermont Securities Division, that many records need to be subpeonaed. If any have

been, we have not been told, as we are given practically no information. That said, we do very

much appreciate their work, which did, it seems, push Larry to communicate with us again, and

their reaching out to us after we put the leins on Karen and Larry's house. We're now seeking to

have things subpoenaed to find out some basic things ourselves, info that will go to us and the

Securities Division, but not solely to them.



(57) The document Larry and Karen signed at the title company the day of the house closing, we

had written up for Larry to pay us 13 % of all income, etc, due to compassion for the other investors

owed money (although we had no idea who all these people were, if owed all claimed) and the fact

that Larry told us that he and Karen were now destitute, in great debt with no other income besides

a small Social Security amount, no assets besides their Cornwall house (but that they both would

work to pay everyone back.)   w~ tJok the      13% number that Larry himself had decided to give us,

which he had written up in a Promissory Note on March 25, 2017 (See Exhibit C) after I said we

had to finally have the promised promissory document. Considering that we have found out that

they were not "destitute" when they told us this, had not been and were not living the super frugal

life Karen had claimed, had gone through so much money and did have other income/assets besides

their social security checks, have not followed through with many times promised business plans, at
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 33 of 61


various times said he had secured work and money would be coming, which never did, and have

not given us the full cooperation and full financial disclosure promised in that notarized document

(which includes to release to us his trading records, and of course includes records of all bank

accounts, assets, income, tax records, investments, real estate, inheritances, trusts etc, and info from

the escrow records for true oversight), have not been in touch with us for quite a stretch of time,

have not returned our phone calls etc, since March, and have not paid us anything at all outside of

or since the sale of their Cornwall house, we no longer consider or accept ourselves bound by the

13% put in that document, as Larry and Karen have not kept their side of the contract, or in general

their many promises, and things were fraudulently presented to us as facts that were not so, which

had us agree to the 13%, not realizing the scope of the situation, and thus we are pursuing this

action. (In hindsight we wish we 1· c1d not released the liens until we had full financial disclosure in

hand, which would have helped all the true investors much more than the route we have taken.)



(58) Very soon after Larry told us he'd lost all the money I (Jeanine) started telling Larry (and

Karen) that even if they made 150k/yr, it would take them many years to pay us all back (to which

they at times said no, it will not take us years) and that some of us cannot afford to wait years for

our money to be returned and that they need to find some type of super rich angel loaner (or donor)

who is into taking risks and wants to help out some people who've been hurt by this, so they can

consolidate their debts instead of dealing with numerous upset people. This is what is referred to in

the contract they signed on the house closing day {re an angel loaner, in Exhibit A, (8), 5/15/17.}

We have never received word from them that they made true efforts in this regard. We do not know

to what extent Larry is an actor and what may actually be real, but we are just praying for grace on

the whole situation and believing there can be healing in the overall schematic of what's occurred,

for all concerned, including Lany.
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 34 of 61




(59) Further, we have found out .!1at fellow investor Dona Berney did not have a contract with

Larry, due to her trust in Sallie Mack, a close long time friend of 30 years, and all she was told

about Larry's low risk approach. She does have long time emails with Larry, etc, yet the fact that

Larry as a CPA did not furnish her with a formal contract, shows a professional disregard and

disenfranchisement. Many of us have been naive to whatever degree regarding investments and the

reality of Larry's character, yet Larry as a CPA well knew better. It was due to the legal pressure put

on Larry via a lawyer retained l:y Dona, and the strong pressure and negotiation both she and her

boyfriend David put forth with Law;, that was the reason she was given all of her principle back

at the house sale. (This is not only secondhand or surmised information; we had heard through

Larry and especially Sallie the amount of pressure Dona was putting on Larry; Dona and David

much later explained to us what happened, and Davids negotiation with Larry, and Dona has given

us a copy of the legal papers her lawyer sent to Larry and a letter given by Dona in response to the

inquiries of the Vermont Securities Division.) We are only including this to help clarify the overall

situation with Larry, that he was   t1-)t   just being considerate in agreeing to pay her principle back in

full (not her reported investment earnings.)



(60) Recently we talked to two lawyers with good federal court experience in VT (although both

said they were too busy to take another case they both did talk to us at length) and one felt we may

be able to receive payment through CPA malpractice insurance, if he has it, but we need to find out

if he has it as he has not been v 1i1Jing to communicate with us in quite awhile. The other lawyer felt

we would not be able to get payment from CPA insurance as once the insurance company heard our

story they would say it was fraud and so refuse to pay, that we would never get paid that way. The
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 35 of 61


first lawyer thought CPA malpu,cf ce insurance would possibly pay for fraud, that it's possible, but

again we'd need to know if he has it.



(61) On 6/18/18, we received an email from the Vermont Securities Division, Department of

Financial Regulations, informing us that Larry had responded to our complaint, which we sent in

early May. (Larry was asked to send a copy of his response to us as well, which he didn't do. It took

awhile to get to him in the mail, he said, as the complaint was sent to his previous Como, Texas

address and had to be forwarded. H~ had told us he was moving to Pittsburg, Texas but never gave

us an address, despite his agreement to keep us thus informed, thus we did not have a current

address. Then he gave some other reasons why he hadn't done it yet, to the Securities Division, but

now it's here.) They sent us a copy of what Larry sent that pertained to us, {see Exhibit O (1), for

Larry's response to our complaint} which to us is confounding and sad, as it is only a partial

story/disclosure. To begin with, this spreadsheet brings to mind a spreadsheet he gave us days

before the house closing {see :Exbibit O (6)} due to my (post- leins) request of Larry on May 12,

2017, to see a spreadsheet with all the investors (what owed) with distribution calculations (for the

house sale proceeds and in general what he intended to pay people, as he'd long been promising)

and in addition another spreadsheet was requested: "Also one done on earnings at the end of 2015,

to exclude 2016's 'said' earnings", due to the fact that Larry was not willing to provide a 2016 1099

and we did not know what had happened, or when things had collapsed, and I wanted another view

of this. On 5/13/2017 I'd also requested a report of everyone's original cash principle, as we had no

idea of that. {See Ex 0, (2) and l:)} The spreadsheet sent on May 12, 2017 (that had been long

promised, the general breakdown of what people would be paid from the house and generally), was

fine. The spreadsheet sent May 13, 2017 (see attachment via Monica Galbraith) from a Middlebury

college employees email (as he was having email trouble, we were told) was very strange to us. On
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 36 of 61


the left side at the top of that page it says "Principle"-these are calculations of people's original

principle, on the left side column. On the right side column is what people's balance was on Dec

31, 2015. On the top left side he listed my principle (besides BM) as 193,800. I emailed him and

said "193,800?" {See Exhibit 0, (7)} and he wrote back and said "197,000 minus 4 $800

payments." You see, I had arranged with him to start taking a draw on my reported earnings-

those reported by Larry. Yet he we...; now subtracting my interest earnings from my actual principle.

It was not an accurate record of complete, original cash given by myself to Larry. I called him upset

and he said he had only written up what I had requested of him, yet the reality is, a report of

original principle is just that and no less, and if it is to exclude 2016 earnings, that does not mean

you subtract reported earnings from ones original principle, and leave unaccounted for the reported

income that taxes were paid on to the IRS, leave unaccounted for that people were not just giving

him money to hold for awhile for no reason, that if they knew nothing was being made they would

choose to go elsewhere to bring in earnings that they need, that deception has effects. On 5/13/2017

I wrote to Larry "So basically by this calculation you are further admitting that you lied to me. For

to take funds out of an account that has supposedly been earning interest, documented by a 1099,

one is not reducing the principle until one takes money out that is in excess of money accrued,

which had not happened by my •mderstanding. Thus the fraud is now further exposed by your

calculations here ... You see these spreadsheet figures are all sort of mist to me. So now I have some

better idea of principle, but not \\ ~ ·:1t people might have taken out, and I do not know who people

are, I do not know if this is all made up, that some of these supposed people are dummies, family

members perhaps that are part of or not part of what is criminal activities of stealing money. You

stole money from me and I do not know how far back that started ... Thus I write a note relevant to

my registered demand of the Return of all ofmy Principle. Now!" The email also goes into the fact

that Larry admitted to both of us that he had taken $27,000 from us after he knew he'd already
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 37 of 61


gambled everyone's money away; thus the further irony of subtracting those payments from our

principle. Larry never responded to this email; the third page of Exhibit (8) shows what he

wrote after he'd received thi~ from us, in Larry's typical non-response, avoid and change the

subject pattern. There are many questions Larry has never responded to, many times we have tried

to reason with, engage and confront him, and he just avoids it all. {See Exhibit O (8)}




The spreadsheet sent by Larry to the Vermont Securities Division, outlines money I gave Larry,

which he calls "additions", (in which he acknowledges the original principal I gave him of

$197,000) and then he calls "suL,;actions" payments he gave me when I was taking a draw on

reported earnings, the last four months until he informed me that all the money was lost. There is no

reporting here of all the interest he said I'd earned, which he'd sent me written reports of and verbal

confirmation as well, along with 1099's. (There is certainly no reporting of the $27,000 he admitted

taking from me after he already knew everyone's money was gone.) That Larry would turn interest

payments that had been a draw off of my earnings that he was reporting to me, into a deduction off

of my Principle original cash 3iven him, is very outrageous and upsetting to us. Yet he already

gave us the Promissory Note on March 25, 2017 for $238,198 (see again Exhibit C), and the May

12 , 2017 spreadsheet/graph breakdown of what he owed all the investors and what he planned to

pay them at the house closing (Dona's being based on the settlement they had agreed on, though it

excluded her earned interest.) In that breakdown he was showing he owed me $238,198. (It would

have been $241,398 ifl had not hi:d the 4 $800 payments.) Of course since receiving $27,000 from

the house sale, it is now down to $211,198. This is the reality since we were not giving Larry

money out of the blue for no reas~:l, it was for investment earnings that he provided us 1099's for
             Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 38 of 61


    and we reported it to the IRS two years in a row. As previously stated, he was not willing to give us

    a 1099 for 2016, despite all the earning reports received.



    There is also another spreadsheet from Larry {Exhibit O (9), 2016} with the column "Principle"

    which does not differentiate original cash principle from earnings, and the column "(Disbursed)

    Additions" in which he is once again subtracting the $800.00 payments on earnings he was

    reporting, from the last $27,000 cash principle invested with him. Obviously this was given to us

    sometime after he broke the news to us of having lost everyones money.



    (62) When we received the packet of financial info from Larry after he signed the document at the

    house closing for release of the leins, in June '17, he sent us a signed document saying I would be

    receiving 13.22% of their thrre life insurance policies, if he were to die. {See Exhibit P, (1) and

    (2)} Larry had originally promised 1 would be a beneficiary on his policies after he had informed us

    he had lost everyone's money but both he and Karen were going to work hard to pay all the

    investors back. I had then said, "What happens if you die, Larry? If you die we are totally screwed.

    Do you have any life insurance policies?" & he had promised to leave all the insurance proceeds

    from his policies to the investors owed money. He had said they would cover the debt. So this was

    in keeping with this promise, and we were thankful he had finally followed up on this. However,

    when we finally called the insurar ~e companies about the policies listed, two of them informed me

    that my name was not listed as a beneficiary on these policies. They said my name would have been

    registered if I were a beneficiary. I was informed by an employee at one of these insurance

    companies that this happens too often in fraud, that a signed note is given that you are a beneficiary

    to a policy but you are not actually put on the policy as such. The third insurance company would

t
    not talk to me at all on the phone and I was told to contact the policy owner, told they could only
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 39 of 61


talk to the policy owner. In trying to get things in writing from the other two insurance companies,

likewise they wrote back that they could only give information to the policy owner and to contact

them directly. Banner Life did contact Larry about the matter in July but we have received no

response from Larry about this •:tr the other two policies, despite asking him about it. So it appears

that I am not on the policies at all. & Larry's and Karen's lack of response to this shows us once

again how little they truly care to follow through on their commitment to us. {One of the policies is

Karen's; see communications with life insurance companies and emailed PDF to Larry and Karen re

this, Exhibit P, (3), (4) and (5)}




(63) On July 1, 2018, Larry sent u::. an email in which he said "I'll try to get you some projections

this coming week for the rest of this year and next year." We wrote him back and communications

followed, in which our requests for trading records, full financial disclosure (bank records, earning

records, etc) were, once again, patently ignored. As a Certified Public Accountant presently

registered in Vermont and having been comptroller for Middlebury college, Larry is fully aware of

what constitutes "full financial disclosure". This has only been partially provided, a fragment of

what has been requested and c•1mmitted to contractually. We tried to communicate our hurt and

frustration with their behavior and direct them again towards paying us, yet the only

communication returned has been a pattern repeat of what we've heard before, which is empty

maneuvering. Perhaps they are buying dogs, but we still have not received any payment since their

Vermont house sold. On September 4 we sent them a critical letter via PDF about the life

insurance policies and everything else and on September 13 Larry responded to this letter with:

"Just to let you know I received your email and will respond to it soon, thank you". Yet as of today,
        Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 40 of 61


November 15, we still have not heard back from Larry. This is typical of Larry's pattern of

avoidant, non responsive behavior and empty promises. {See Exhibit P, (4), (5) and (6)}




(64) In fact, Larry and Karen's lack of real response to our September 4 emailed PDF, which he

informed us he did receive, itself constitutes an admission.



(65) We would never have invested with Larry if we had known that there was not going to be an

honest keeping to the low risk p:oredures/policy promised, that Larry was not an honest person. We

trusted him particularly due to his having been a CPA/comptroller for Middlebury College, and

were relying on his professional acumen and standards to give reasonable care to our situation and

funds. If we had known the reality of who Larry is, we would have invested our money elsewhere.



(66) On August 6, 2015 we further invested $40,000 with Larry, and in looking at their National

Bank of Middlebury records, we do see that deposit into their account, and the next day $37,000

was wire transferred out of the acc0unt. Larry may have wired our money to his trading account,

yet why if so was not the full $40,000 wired, what happened to the other $3,000? & why wasn't it

deposited directly into his trading account? We are only trying to figure out what happened. We

first invested with Larry on October 22, 2014, yet the bank records he mailed us in 6/201 7, only

start at 6/16/2015, and go to 5/2017 (with a few things blocked out), with nothing given since then.

On 10/28/2015 Larry deposited the $20,000 check I gave him, (pg 1 of 11/17/15 bank statement)

and on 10/29 there is an outgoin!l wire transfer of $15,000, similarly. (See bank records, Exhibit

G.)




                                          C/ 6
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 41 of 61


(67) On Nov. 8, in talking to a long time friend of Larry and Karen, someone who was midwife for

numerous babies in their family (not Sallie), we found out that Larry had been let go from

Middlebury College, that he had lost his job quickly, no notice was given, seemingly overnight out

of the blue one day he was put out, that Larry had said he'd had no warning or notice prior to this

day. This was at a period of strong financial prosperity for the College and this occurred just a few

years before his expected retirement. Prior to investing we had been told by Sallie and then Larry

that he was retired from Midcl~bury College, not that he had lost his position. Larry's seeming

good standing with the College, with his continued use of their email and free meals at their school

cafeteria, was part of why we had trust in him. We would like to find out the story of why he was

let go.



(68) On May 13 before the house closing I wrote Larry "I have also done a service here, for now

there will be oversight, and the escrow is part of the first step. There are a number of things that we

have asked for, and that will be formally brought forward for closing, or by Civil Suit if not

addressed properly. I certainly have the right and prerogative to institute in motion the type of

consequences that I have heard are part of what Dona has promised should things not go through."

So Larry and Karen were forewarned and were given a year and a half since the house closing

alone (and a year and 9 months since Larry informed us of his news) to come through on their

stated commitments, which hasn't happened, and thus we are filing this federal complaint. {See

again Exhibit 0, (9)}



(69) Larry is not incompetent, he is clearly competent in many ways, being a CPA who worked for

Middlebury College, and as we saw in the Cornwall town records he has paid off a number of

mortgages including home refinancing. He has bought, sold, restored and greatly improved homes,
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 42 of 61


profited from various business ventures (some farming, etc) and in his bank records that we've so

far seen, he many months was both bringing in and spending quite a lot, yet generally managed to

spend just under what he brought in, regardless of the amount, which shows a level of control

despite what to us are very large monthly expenditures, many times. Larry clearly has some level of

serious "dysfunction" in having lost ethical grounding and direction, yet he knows he did wrong

and can comprehend appropriate action and what would be ethical steps in the general sense, yet

has chosen not to do what would be in alignment with this. He has chosen to disregard us. He is not

5 years old and is responsible for what he's done. Ditto re Karen. They were very much a solid

team, a united front that showered us with apologies and expressions of sorrow for our mutual loss,

(with Larry's containing clearly stated awareness of his wrongdoing) and with a presented united

commitment to everyone's repayment, yet little has come of it, they have treated us with an

underhanded brutal disregard.



(70) Although our case does not solely rest on interpretation of contracts, still our contracts are

important and thus we cite that "If a court properly determines that that the contract is unambiguous

on the dispositive issue, it may then properly interpret the contract as a matter of law and grant

summary judgement because no interpretive facts are in genuine issue." And even though our

contracts are clear and obvious and uncontested, we add: "Even where a court, however, determines

as a matter of law that the contrac.,t is ambiguous, it may yet examine evidence extrinsic to the

contract that is included in the summary judgement materials, and if the evidence is, as a matter of

law, dispositive of the interpretive issue, grant summary judgement on that basis." Goodman vs

Resolution Trust Corp., 7 F.3d 1123, 1126 (4th Cir. 1993). So herein we are pointing out the

direction we deduce things should go with all the material facts, our contracts and all other

evidence presented.




                                        '-(z.
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 43 of 61




(71) In terms of the contracts, it must be noted what was not in the contracts: there was no clause or

disclaimer about risk or waivinb Larry from liability. This was sold to us as low risk, very

conservative investing; we were told that Larry had stop orders and would not expose himself

bellow a certain level, and that he dipped in and out of the market for short periods, and that

altogether his technique had a long track record of safety and good returns. & this fits in with WHY

Larry promised us repayment-because he knew what he'd done was wrong, knew he'd lied to us

and stolen from us and promised "low risk". It was not just innocuous and unforeseeable mistakes

out of his control. (& it is one thing to choose to gamble with ones own money, and quite another

what happened here.)




(72) Larry violated our original contract, risking money in a way that was a clear violation of the

careful, low risk, conservative approach we were offered and invested in, and lying to us about

what was going on ("things are going well" etc), continuing to report earnings and then taking (at

least) the last $27,000 we gave hi. 1 knowing all the investment money was gone. (If he indeed did

lose the money, as we ultimately don't know. It is possible he simply took everyone's money in a

very different way, transferred it elsewhere.)



(73) Larry, (as already stated) also did not return our principle or earnings to us within 10 days of

request, in violation of our contract and mutually understood agreement.
          Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 44 of 61


(74) Both Larry and Karen have violated the contract they both signed on the house closing day at

the title company, in not pro.iJing full financial disclosure, in not providing full cooperation

towards the resolution of this debt, and in not paying us anything since the house closing.




(75) The signed document Larry sent us in June 2017 giving us 13.22% of their life insurance

policies, (as he had promised my being a beneficiary on their policies both verbally, in email

communication and in the contract they signed on May 15) it turns out was not backed up in reality

in registering me as a beneficiary   0,1   any of these policies. Nor have Larry and Karen responded to

our emailed questions regarding their policies (and re Banner Life's communication to them in July

as a result of our enquiries to their company.)



(76) Larry has seemed to us to have an affability that he has unfortunately exploited (if the

affability itself is genuine), yet he also has a real ability in the art of acting, and we were to varying

degrees (even when much mor~ subtly so) duped for too long; yet we also were trying to give them

a chance to hark to certain realities and come through with repaying us. Being fully relieved of all

resultant credulousness, we have written our own pro se complaint for an order of discovery and

restitution.



The situation as a whole is fraud, consumer fraud, accounting fraud, breach of fiduciary duty,

malpractice, Professional negligence, breach of contract, fraudulent deception, fraudulent

concealment, fraudulent convt~ ance, fraudulent misrepresentation; both negligent and

intentional misrepresentation with deceit (but primarily intentional misrepresentation),
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 45 of 61


breach of covenant of good faith. unjust enrichment, and Promissory Estoppel. Above all it is

fraud, of more than one type.



Larry (and Karen) have deceived us, given false promises, lied and omitted many facts about their

overall situation and had, received, and spent much money before and during the time they told us

they were destitute and without assets except for their Cornwall, Vermont home. Inheritance from

his father, some of which went:    j· lto   probate, was never disclosed. They know they owe us this

money and have generally and over-all shown through their actions that they are not actually

interested in paying us back. Much is obvious and much deceitful intent can be inferred from

extrinsic facts and circumstances. Larry did make it clear to us from the time he first called to

inform of us of the loss of our funds, that he knew he had done wrong, and now it is clear that he

has chosen to disregard us further versus what would be a serious attempt to mend fences and

change his ways. It now seems to us that they have been playing us along deceitfully, avoiding their

responsibility to us, in an attempt to run out the clock and get past the statue of limitations, and in

general to avoid payment. Larry has engaged in misleading, unfair and deceptive business practice

and Karen has as well, she has involved and committed herself as well, both verbally and

contractually. Karen's role in this is a part of why we did not file suit much sooner.



                                FIRST CAUSES OF ACTION




                FRAUD, CONSUMER FRAUD, ACCOUNTING FRAUD,

FRAUDULENT CONCEALMENT, FRAUDULENT DECEPTION, FRAUDULENT

MISREPRESENTATION
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 46 of 61




"Fraud: An intentional perversion of truth for the purpose of inducing another in reliance upon it to

part with some valuable thing belonging to him or to surrender a legal right; a false representation

of a matter of fact, whether t:v words or by conduct, by false or misleading allegations, or by

concealment of that which should have been disclosed, which deceives and is intended to deceive

another so that he shall act upon it to his legal injury." (Blacks Law dictionary) Brainerd Dispatch

Newspaper Co. v. Crow Wing County, 196 Minn. 194,264 N.W. 779,780

" 'Bad faith' and 'fraud' are synonymous, and also synonyms of dishonesty, perfidy, unfairness,

etc." (Blacks Law Dictionary) Joir.er v. Joiner, Tex.Civ.App., 87 S.W. 2d 903,914,915

"It consists of some deceitful practice or willful device, resorted to with intent to deprive another of

his right, or in some manner to c;~ him an injury. As distinguished from negligence, it is always

'positive', intentional." (Blacks Law Dictionary) Maher v. Hibernia Ins. Co., 67 N.Y. 292

"Fraud, in the sense of a court of equity, properly includes all acts, omissions and concealments

which involve a breach of legal or equitable duty, trust or confidence justly reposed, and are

injurious to another, or by which an undue and unconscientious advantage is taken of another."

(Blacks Law Dictionary) 1 Story, Eq.Jur. 187 ; Howard v. West Jersey & S.S.R. Co., 102 N.J. Eq.

597,141 A. 775,757

D.Vt. 1999. "Under the circumstances of a particular case, there may be a duty to disclose

information, based on a relationship of confidence or trust between the parties, or based on one

parties superior knowledge or means of knowledge, for purposes of claim for intentional

misrepresentation under Vermont law; where such duty is present, the failure to disclose material

facts coupled with an intent to mislead or defraud constitutes a material misrepresentation."

Morton v. Allstate Ins. Co., 58 F.Supp.2d 325
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 47 of 61


Vt. 1980. Time of conveyance is relevant for determining if transferor debtor has made fraudulent

conveyance. 9 V.S.A. 2281. Becker v. Becker, 416 A.2d 156, 138 Vt. 372

Vt. 1980. To establish fraudulent conveyance, plaintiff must establish that there existed right, debt

or duty owed to her by defendant, tt.,at defendant conveyed property which was subject to execution

in satisfaction of defendants debt, that conveyance was without adequate consideration, that

defendant acted fraudulently to the hindrance of plaintiff's rights against him. 9 V.S.A. 2281,

Becker v. Becker, 416 A.2d 156,138 Vt. 372

VT 1925 "Concealment of a material fact like a misrepresentation as to such fact, amounts to

'fraud'." Moncion v. Bertrand, 127 A. 37,98 Vt 332

VT 1866 "Misrepresentation ir.ay consist as well in the concealment of what is true as in the

assertion of what is false." Graham v. Stiles, 38 Vt 578

D.VT 1987. "Fraud must consist of some affirmative act, or of concealment of facts by one with

knowledge and duty to disclose." Sutfin v. Southworth, 539 A. 2d 986, 149 Vt. 67

Vt. 1980 "Action for fraud and deceit will lie for false promises if these promises can be shown to

be essential to a scheme to defraud." Union Bank vs. Jones, 411 A.2d 1338,138 Vt. 115

Vt.1976 "Key element of claim sounding in fraud is that the representations were relied upon to the

claimants damage." Fay v. Van Ells, 367 A.2d 167



Larry only described his trading to us as low risk, due to his special technique of dipping in and out

of the market for a short time with stop loss orders. Meaning he would stop trading if he lost too

much. We would never have invested without hearing this, and of his long track record of safety.

Larry and Karen concealed many facts from us, gave false reports of earnings by Larry's own

account, did not inform us of ?ny downward turn in his trading so we could honestly assess the

situation, admitted to outright deliberate theft of $27,000, promised us both verbally and in writing
        Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 48 of 61


in emails and contractually both in our original contracts to return all funds (within 10 days upon

request), and in the May 15 doc• ·ment, to return/repay our money and to give us full financial

disclosure, which only a fraction of what was agreed to has actually been given (and not a cent paid

since the house sale.) Larry and Karen both lied about being destitute with no other assets besides

their house in Cornwall. On January 25, 2017 Bruce requested that Larry send him $5,000 of his

money and Larry did not respond until or soon after February 7, when he informed Bruce and I that

all the investors money was lost, with no means to pay anyone back. Yet Larry had in December co-

inherited his fathers estate, and on February 9 he turned over a house he had inherited to his son

and daughter in law, ignoring Bruce's request for funds and his overall responsibility to us and all

the investors who depended on his care and professional skill in the situation, whom he was

contractually responsible to. Larry lied to us about this, saying he had nothing to pay us back

anything, but he was so sorry he had been dishonest and lied and wanted to change and get right

with God and do all he could to repay us. He talked as if he understood when we said we could not

afford to lose this money and the gravity of my illness, as if he had real remorse. (Much like he

wrote Bruce on April 5: "Again, :r ask you to please forgive me for this whole situation. But, I am

totally committed to paying you back the debt I owe you, if I am allowed.") & then he gave this

house to his children, in an action that shows to us now that he did not actually care if we had our

money returned, that he was still willing to outright steal from us (which this act was) that his

words to us had been nothing but an act and pretense to fleece us of our funds. Perhaps on some

level Larry did feel bad about what he was doing, but he was certainly still willing to defraud us.

Giving this house to his son was a fraudulent conveyance. Then in May, days away from the

closing on their Cornwall house, Larry's fathers house sold, and being co-heir he surely received

half the proceeds, and about this we also were not informed and given nothing, lied to that they had

nothing else. We have also found out Karen has some mineral holdings.
        Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 49 of 61


When after the May contract was signed, in June we received bank records of Larry and Karen's

joint account at the National Bank of Middlebury, which show they were going through very large

sums of money most months, including during the time they were saying they were destitute and

without anything to pay us back. Numerous months they were bringing in and spending very much

per month, living an extravagant lifestyle at our expense. (Such as going through $187,000 in the

month of July-August 2016. The next two months they went through $45,000 and $60,000

respectively.) Larry many times p1Jmised us business plans and payment from work he said he had

coming or was currently in the middle of, yet nothing has ever come through, which has been a

deliberate malicious disregard and disinfranchisement. Larry has never responded to our requests

for trading records, proof of what happened to our funds, true full financial disclosure, information

on whether they had actually really tried to obtain an "angel" loan to pay us back (as they had

contractually committed to on May 15.) Nor have they responded to our enquiries re Bruce not

actually being put as benefir lmy on their life insurance policies, as was promised verbally

numerous times, in email, in the May 15 contract they signed, and in the life insurance promissory

note given Bruce in June 2017. All of this was intentional deception, dishonesty, false

representation and design to defraud us of our funds with deceitful, noxious disregard. If we had

known what they were to do and what we now know, in February 2017, we would have filed a

court complaint immediately, and if we had known they were going to for the most part not follow

through on our May 15 contract, we would never have released the leins on their house, we would

have at the minimum required ha ing full financial disclosure in hand, before they were released.

This would have been far more helpful to all true investors, than what did occur. We were trying to

be compassionate to the other investors but it actually would have been more helpful the other way.

We have tried to give the Bassetts a chance to change and shift to a better, freer life that does not
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 50 of 61


involve ill intent toward others, but despite our attempts to redirect them and stoke their

consciences this has not happened and thus we are submitting this legal petition to the justice.



It is very clear to us now that Larry and Karen were playing us along deceitfully from the beginning

of this, hoping to manipulate thhg') long enough that we pass the statue of limitations.

Larry and Karen have not been just struggling and inept or incompetent but well meaning. Larry

chose to not respond to numerous inquiries, statements and calls of distress and concern for our

future, chose to lie about their financial situation, lifestyle and assets, to deny us payment and

ignore his duty and contractual, professional responsibility to us, consciously chose to deceive and

cause us harm with the malevolent purpose of separating us from our funds.



                             SECO8D CAUSES OF ACTION

      BREACH OF CONTRACT AND BREACH OF COVENANT OF GOOD FAITH



"There is an implied covenant of good faith and fair dealing in every contract that neither party will

do anything which will injure the right of the other to receive the benefits of the agreement."

Comunale v. Traders & General Im. Co. (1958) 50 Cal.2d 654, 658 [328 P.2d 198]



"Breach of Contract. Failure, without legal excuse, to perform any promise which forms the whole

or part of a contract." Blacks Law Dictionary, Friedman v. Katzner, 139 Md. 195,114 A. 884,886.



In Carmichael v. Adirondack Bottled Gas, 161 Vt. 200 (1993), the Vermont Supreme Court

described the implied covenant as follows: "An underlying principle implied in every contract is

that each party promises not to do anything to undermine or destroy the other's rights to receive the
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 51 of 61


benefits of the agreement." Shaw v. E.I. DuPont De Nemours & Co., 126 Vt. 206,209,226 A.2d 903

(1966). The implied covenant of good faith and fair dealing exists to ensure that parties to a

contract act with 'faithfulness to an agreed common purpose and consistency with the justified

expectations of the other party.'" RESTATEMENT (SECOND) OF CONTRACTS§ 205 comment

a(1981).



" 'Every contract imposes upon each party a duty of good faith and fair dealing in its performance

and its enforcement.' The covenant of good faith finds particular application in situations where one

party is invested with a discretionary power affecting the rights of another. Such power must be

exercised in good faith." Carma D· velopers (Cal.), Inc. v. Marathon Development California, Inc.

(1992) 2 Cal.4th 342, 371-372 [6 Cal.Rptr.2d 467, 826 P.2d 710



Larry broke our original contracts in not keeping to the low risk, conservative investment approach

promised, in giving false verbal and written reports of gains when he was in fact losing (at least

according to the story he gave us), in stealing directly and outright the last $27,000 Bruce gave him,

knowing he had already lost everyone's investment money (by Larry's own admission), in not

returning the $5,000 Bruce requested on January 25, 2017 within the 10 days stipulated in the

contract, and in not returning the whole amount within 10 days after Larry informed Bruce he had

lost everyone's investment money and Bruce told him he had to have our funds back (and it again

was not returned within 10 days.) Larry and Karen broke our May 15, 2017 contract (signed for the

release of liens we put on their house in Cornwall) in giving us only a fraction of the full financial

disclosure promised, which includes not giving trading records and other proof that our funds were

actually lost, all bank and financia 1 records, all employment and earning records, etc, and in not

paying us anything at all since the house sale, and in giving a fake fraudulent promissory note that
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 52 of 61


Bruce was beneficiary on their life insurance policies, when by what we have heard he in fact is

not. Larry and Karen's lack of giv111g us any response at all about the insurance policies speaks to

the severity of their disregard for our contracts and their contractual, legal and ethical commitment

to us.



If Larry and Karen didn't want to sign our contract on May 15 to release the leins on their house,

they didn't have to, and then we would have submitted a petition to the justice in May 2017 and

resolved things then.



Larry and Karen have not honored or dealt with our contracts honestly, fairly or in good faith, have

acted as if they are discardable and of minor consequence, and more so (and more obviously so) as

time has passed.


                              THIRD CAUSES OF ACTION

           BREACH OF FIDPCIARY DUTY, PROFESSIONAL NEGLIGENCE,
         MALPRACTICE, UNJ\_,~T ENRICHMENT and PROMISSORY ESTOPPEL

"Malpractice: Any professional misconduct, unreasonable lack of skill or fidelity in professional or

fiduciary duties, evil practice, or illegal or immoral conduct." (Black's Law Dictionary) Gregory v,

Mclnnes, 140 S.C. 52,132 S.E. 527, 529



"Unjust Enrichment, Doctrine of: Doctrine that a person shall not be allowed to profit or enrich

himself inequitably at another'f expense." (Black's Law Dictionary) American University v.

Forbes, 88 N.H. 17, 183 A. 860, 862" 'Unjust enrichment' of a person occurs when he has or

retains money or benefits which injustice or equity belong to another." (Black's Law Dictionary)

Hummel v. Hummel, 133 Ohio St. 520, 14 N. E. 2d, 923,927
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 53 of 61


"Doctrine is not contractual but equitable in nature." (Black's Law Dictionary) State v. Martin, 59

Ariz. 438, 130 P .2d, 48, 52



"Promissory Estoppel: That which arises when there is a promise which promisor should

reasonably expect to induce action or forbearance of a definite and substantial character on the part

of the promisee, and which does induce such action or forbearance, and such promise is binding if

injustice can be avoided only by edorcement of promise." (Black's Law Dictionary) New Eureka

Amusement Co. v. Rosinsky, 126 Pa.Super. 444, 191 A.412,415.



Woo/aver v. State, 175 Vt. 397, 833 A.2d 849 (2003)("To enforce a claim for promissory estoppel,

plaintiff must show '[a] promise which the promisor should reasonably expect to induce action or

forbearance on the part of the promisee or a third person and which does induce such action or

forbearance' and that 'injustice c:m be avoided only by enforcement of the promise.' "), quoting

Foote v. Simmonds Precision Prods. Co., 158 Vt. 566,573,613 A.2d 1277, 1281 (1992) (quoting

RESTATEMENT (SECOND) OF CONTRACTS§ 90(1) (1981)).




A fiduciary is someone who owes the duty to treat a principal "with the utmost candor, rectitude,

care, loyalty, and good faith- in fact to treat the principal as well as the agent would treat

himself.... the client, is in no posit: m to supervise or control the actions of his principle on his

behalf; he must take those actions on trust; the fiduciary principle is designed to prevent that trust

from being misplaced." Burnett v. Miller, 957 F. 2d 1375, 11381 (7th Cir. 1992)




                                        53
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 54 of 61


Larry was named co-heir and co-executor of his fathers estate, and thus was co-executor according

to his fathers will from December 20, 2016 until January 17, when he executed a waiver ofright to

serve as such in favor of his brother Randy. As we said before this may in part have been as Randy

lives in the same town his father did, so was easier for him, yet it is clear to us that Larry also did

this to be less accountable for fa;; ron disclosure of the receipt of assets from his father, to the

investors, his creditors. This non disclosure (as beneficiary and as co-executer) is breach of

fiduciary duty (in his capacity with the estate and in his contractual capacity with us) and unjust

enrichment (as well as other things including fraud of course.) Larry has had a professional

responsibility to us to use reasonable care and skillful honesty in the stewardship of our funds. We

had trusted him in part due to his being a CPA who had been Comptroller for Middlebury College

(and he has still used a Middlebury College email.) We were counting on his professional acumen

and skill sets to act competently ancl fairly in the situation. Bruce worked hard from the time we

first invested with Larry, to keep in frequent contact with him and make sure all was well. The

amount we invested was quite a lot for us, and if we had known earnings were going down we

would have pulled our funds out and put them elsewhere. (Yes, if Larry really was investing and

really did "lose" the money as he said, this is obviously what he wanted to prevent, people from

pulling out of the pool, yet at least that way people would have pulled out and investors would still

have had their funds; the "pool" 1,vas lost anyway, better for it to have been with everyone's

principle intact.) & as already stated, had we known the larger truth about the situation that we

know now: Larry and Karen's undisclosed assets, the amount of money they were often bringing in

and spending many months, that they were not "destitute" or frugal as claimed, the flurry of lies

that would follow, and that they did not have serious consideration and intent to pay us back and

honor their commitment to us and would be and remain unconscionably unresponsive to our

requests, we would have filed a legal petition to the justice back in February 2017.
        Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 55 of 61




Larry has been severely professionally negligent in breach of the "duty of care" that he has

naturally owed us, and we have suffered both economic loss, loss of an unbelievable amount of our

time in dealing with this, in having to put in solid and all too often exhausting work to grapple with

the situation the past 20 months (albeit with illness to boot) and it has also been a significant

traumatic stress.

Larry and Karen gave us both very significant verbal and contractual promises for our repayment

and for full financial disclosure, which we relied on to our detriment.

Numerous elements and factors and the overall situation involves breach of fiduciary duty,

professional negligence, malpra~ti• ·e and unjust enrichment.



                            FOURTH CAUSES OF ACTION



      AIDING AND ABETTING FRAUD, ACCOMPLICE TO FRAUD, AIDING AND

ABETTING BREACH OF FIDUCIARY DUTY, JOINT AND SEVERAL LIABILITY FOR

FRAUD AND GENERAL TORTIOUS ACTIVITY




"Aiding and Abetting in Violation of 18 U.S.C. Section 2

Title 18, United States Code, Section 2

Anyone charged with providing assistance to another person (called a "principal") in their

commission of an illegal act is considered to be an 'accomplice.'



18 U.S.C. 2. Principals
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 56 of 61


   (a)      Whoever commits an offense against the United States or aids, abets, counsels,

   commands, induces or procure~ :ts commission, is punishable as a principal."



"Civil liability for aiding and abetting provides a cause of action that has been asserted with

increasing frequency in cases of commercial fraud, state securities actions, hostile takeovers, and,

most recently, in cases of businesses alleged to be supportive of terrorist activities ... the doctrine

since has flourished in suits arising from prominent commercial fraud cases, such as those

concerning Enron Corporation :rnd Parmalat, and even in federal securities cases some courts

continue to impose relatively broad liability upon secondary actors." americanbar.org, Jan. 9, 2017,

Richard C. Mason, 61(3):1135-1182 (May 2006)



"COMPLAINT FOR: 1. AIDING AND ABETTING BREACH OF FIDUCIARY DUTY                                           2.

SECONDARY LIABILITY FOR SECURITIES FRAUD 3. FRAUD BY MISREPRESENTATION

4. FRAUD BY SUPPRESSION AND CONCEALMENT OF FACT                                        5. NEGLIGENT

REPRESENTATION" Theodore TD. Jones, Jeanie Kayser-Jones, and Robert Frost v. Armanino

LLP, Civil court case in Alameda county, CA, filed June 18, 2013



"By definition an accomplice must be a person who acts with the purpose of promoting or

facilitating the commission of the substantive offense for which he is charged as an accomplice."

State v. White, N.J. 1984, 484 A.2d 691



Vt. 1976 "If promise is shown by evidence to be a part of a general scheme or plan to defraud, the

promise can be the basis of an action for fraud." Conniver v. Baker, 365 A.2d 264,134 Vt. 466
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 57 of 61




Karen has direct and co-responsibility in this (and with all charges, including Promissory

Estoppel, - except Professional negligence and malpractice, regardless of what she knew or

did not before the investors were informed) and she also has had culpability for aiding and

abetting Larry. Karen involved herself in this, committing to work with Larry for our (and all the

investors) repayment and claiming they were destitute and lived an overall extremely frugal

lifestyle with nothing spent on the.nselves, which have been seen to be very false and deceitful

statements, intending to give a wrong impression to manipulate our compliance. She acted so

grieved at our loss and so willing to do all she and they together could to pay us back, yet neither of

them have kept their word. Karen gave both her verbal commitment to work to repay us (and

everyone) back, and she signed our May 15 contract in which she agreed to everything along with

Larry, she took co-responsibility. Karen is a principle in what occurred, having worked hand in

hand with Larry to present a st~\mg case of sorrow over our collective loss and a strong front of

commitment for her and Larry to work and repay us (all.) Karen lied and deceived us, offering a

pretense of care and commitment that was deliberately put forth to appease and mislead us until we

gave up and/or in time lost our chance at legal recourse. Karen is both directly responsible for her

own significant part in this, and she also has liability for aiding and abetting Larry, for going right

along with the deliberate deceit. They were not "destitute", were bringing in and spending quite a

bit, and did have other assets and they chose not to return our money, not a cent since or before the

house sold. Since February 2017   \.\-,!   have only been paid back what we received at the house sale.

This is theft.


                                PLEAS FOR RELIEF
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 58 of 61


Wherefore, we are asking for a summary judgement especially and above all for fraud. We have no

idea if Larry might try to discharge his debt to us (or to the other Vermont investors who are real,

whoever actually are real investors) through bankruptcy, but we want this avoided. We are seeking

summary judgement without trial as we do not want additional legal fees and the further trauma of

having to go to court over this (rt!though we will if we must.) Our case is somewhat detailed but not

very complex, is very straightforward and solid, very tight, a case where the law is well established

and the factual record is clear. It is in essence simple.



This has been a huge waste of our time, has involved a massive amount of exhausting work and

been a major emotional stress and trauma since February 2017, in having to continually deal with

this and try to keep tabs on so many things that Larry and Karen would let go to nothing if we did

not keep on top of things or attempl to, such as their insurance policies, asking the National Bank of

Middlebury for information on wire transfers etc (which was not given despite our 5/2017

contract), doing research and proverbial digging to look for undisclosed assets and clues to what

happened, etc etc. Our shared (by both Jeanine and Bruce) long term affliction with Lyme disease,

Jeanine's very serious, has made the loss of these funds that are so important for our future, all the

more of a trial, and has made our grappling with this situation as it unfolded all the harder, amidst

dealing with her illness. Due to .~1e immense amount of time, energy, work and emotional stress this

has been for us since Larry infom1ed us he'd lost everyone's money, the toll it has had on many

levels, we are asking for treble damages. The basic payment we are owed is $211,198 (again see

contracts, IRS statements, etc, in Exhibit A, Promissory notes dated 3/25/17 for $238,198. in

Exhibit C, and the spreadsheets sent by Larry before the house closing in Exhibit A and Exhibit

0 *which explains them*, in which he put myself, BM for Bruce Marshall, at the top of the graph.)
        Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 59 of 61


So in subtracting $27,000 from $238,198, we get $211,198, the amount Larry still currently owes

us.



Before summary judgment is given we do want discovery to be able to subpoena much

information about the situation.



For us to complete the due diligence promised by Larry (and for full financial disclosure they

agreed to in general) we need to know that promised payment from their Cornwall house sale

proceeds did go to all true investors, and thus the escrow records held by Fred Peet need to be

released to us. Patricia Seitz,   ~   l'1iami, Florida lawyer, in ABA Journal had a compilation of

information that interrogatories can collect, which included: "a. The identity of all lay

witnesses who have knowledge of the facts of the case" (which would include the investor

names on Fred Peets escrow records) and "C. More details about claims or defenses." and "l.

The "existence, description, custody, condition, and location of documents and tangible things

relating to the subject matter" {Seitz, "Get more information and less indigestion out of your

interrogatories" 71 ABA Journal 74 (March 1985)} We also need to see his trading records, and

much else, to see what really happened and where our money went; there is much info that it is

likely would hold many answers.



As we've said to the Vermont Securities Division, much info is needed to thoroughly investigate

what happened and if the family and those in Texas are real investors who also lost money and if so

what they are actually, currently owed, and for this email records would be invaluable and critical.

Possibly overnight created con,racts are not enough. Again, Larry and Karen agreed to and gave us
         Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 60 of 61


legally full financial disclosure (and repayment) in exchange for release of our liens, and that

includes all the information previc 1sly named in this document.

We are seeking investigation into all of this and especially into determining who else may have

been involved in the fraud----email records, bank records, records of receipt of original principle

investment etc all needs to be looked at to determine who were real investors and what, if anything,

people are still owed.



We would like help to get into my (Bruce's) yahoo email, which a few years ago I became unable to

get into (some type of password glitch) and it has past email records between Larry and I.



We do want Larry and Karen to pay all of our legal fees.'



We are asking for a percentage of pre-judgement interest be paid by the Bassetts, as well as post

judgement interest per annum be paid on what's owed us, if the debt cannot be paid off

immediately. Post judgement int· rest is asked for to help motivate the Bassetts to pay us, as

otherwise we are concerned they may throw up as many roadblocks as possible to try to delay and

block our payment, post-judgement, from being received.



We have just heard this morning (11/14/18) from an old friend of Larry and Karen's that Karen's

mother just died. We are asking that a hold be put on probate and all transactions from Karen's

parents estate, any and all trusts, TOD and POD accounts, investments, life insurance payments etc,

until things are sorted out about who was involved in this fraud and who is currently still owed

money.




                                            {. D
           Case 5:18-cv-00196-gwc Document 1 Filed 11/19/18 Page 61 of 61


We also ask for such other and further relief to which plaintiffs are entitled at law and this court

may deem just and proper.



Bruce R. Marshall & Jeanine Weir



(Pro Se)

P.O. Box45

Rochester, Vermont 05767




                                          (. I
